DETAILED ACTION
Status of Claims:  
Claims 1, 3-4, 10, 17, 23-24 and 35 are pending.
Claims 1 and 35 are currently amended.
Claims 2, 26-29, 31, and 33 are currently canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 23, 2020 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Schlapkohl on Jan. 11, 2021.

The application has been amended as follows: 
Regarding claim 1, replace “the cleaned solids waste material” in line 7 with –the cleaned 75 micron or smaller solids waste material--.
Regarding claim 35:
replace “a drilling waste treatment process and” in lines 3-4 with –a drilling waste treatment process, removing substantially all particles greater than 75 microns from said cleaned solids waste material,--;
replace “the cleaned solids waste material” in line 4 with –the cleaned 75 micron or smaller solids waste material--.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 10, 17, 23-24 and 35 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowed over the closest prior art, Hensley, Roff, Strand, and Matlock.  
Regarding claim 1, Hensley, in view of Roff, teaches a process of weight material recovery comprising, collecting cleaned solids waste material containing weight material from a drilling waste treatment process, removing substantially all particles greater than 75 microns from said cleaned solids waste material, and separating the weight material contained in the cleaned 75 micron or smaller solids waste weight material by specific gravity segregation at least once to produce a first solids phase weight material with a first density and at least one additional solids phase weight material with a second density lower than the density of the first solids phase weight material, and recovering the first solids phase weight material, resulting in recovered first solids phase weight material particularly adapted for use as a drilling mud additive in water or oil based drilling fluid systems.

Strand teaches a cleaned solids waste material containing weight material and containing residual hydrocarbon contamination of less than 3% by weight from a thermal drilling waste treatment process.  However, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the Hensley collecting step to use the cleaned solids waste material of Strand because there is no teaching or suggestion from this or related prior arts, either alone or in combination, to use a cleaned solids-only waste material such as Strand’s in the Hensley process which collects a solids-containing sludge for size-based particle separation and specific gravity segregation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        January 11, 2021